Title: To Thomas Jefferson from Royez, 25 August 1789
From: Royez, M.
To: Jefferson, Thomas



Paris ce 25. Août 1789

J’ai eu l’honneur d’écrire à Votre Excellence que, pour la suitte à retirer par elle de deux Exemplaires de l’Encyclopédie dont les 22. 1ères Livraisons lui ont ete fournies par monsieur Goldsmith, Je les avois à Sa disposition, et que j’attends encore Sa Reponse pour savoir s’il faut les lui Garder plus longtems, et surtout lui conserver le droit des Souscripteurs de la Moitié de Benefice sur le prix du Supplément aux dites Encyclopedies.

RoyezLibraire

